Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 - 23, 25 - 26, 28, 30 and 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, proper Markush group format is not followed because the claimed members of the Markush group are not independent and distinct inventions. A synthetic fiber is a genus. Polyethylene and polyester et al. are species of synthetic fiber. See MPEP 803.02.
The terms “relative easier” in claim 31 are relative terms which renders the claim indefinite. The terms “relative easier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31 is/are rejected under 35 U.S.C. 102(a) (1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over FR2941451B.
Regarding claim 31, FR2941451B discloses a composition of fresh concrete, suitable for the production of slabs or inclined walls, comprising cement, sand S, chippings and / or gravel G, and fibers. The composition further contains mineral additions such as limestone fillers, siliceous fillers, fly ash, silica fumes, ground slag, and / or metakaolins([0012and 0032]).
The composition has an amount of fibers of between 0.9 and 1.5 kg/m3; a G/S weight ratio of between 0.8 and 1.0([0012]). The quantity of cement is between 250 and 450 kg/m3([0019]).
Concrete composition additionally contains mineral additions such as limestone fillers, siliceous fillers, fly ash, silica fumes, ground slags, and/or metakaolins. These mineral additions make it possible in particular to increase the compactness of the concrete ([0032]). The sand or the gravel amount can be in the 770-970 g/m3 and mineral additions can be 70-80 kg/m3 to increase the compactness of the concrete([0049-0050]). 
The recitation of “when the composition is combined with a water component, and is applied against a hardscape, the composition, once cured, defines a retention structure that abuts to, but is not adhered to the hardscape. hardscape; when the composition is combined with the water component, is applied against the hardscape, and a top surface of the retention structure is stricken, the retention structure forms a closed pore surface that resists water penetration along the top surface; the silica fume introduces air pockets into the retention structure once cured, such that the air pockets resist damage to the retention structure due to freeze and thaw cycles; and the silica fume makes it relatively easier to strike the surface to form the closed pore surface” is intended use  of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the  alternative, given that reference discloses the mineral additions that overlaps the presently claimed (claimed silica fume), including limestone fillers, siliceous fillers, fly ash, silica fumes, ground slag, and / or metakaolins, it therefore would be obvious to one of ordinary skill in the art, to use the silica fume, which is both encompassed by the reference and disclosed within the scope of the present claims and thereby arrive at the claimed composition. Substituting one  known compound for another for  the same purpose is  known  in the art.
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
The applicant argues that the Claim 31, as amended herein, now recites a silica fume component ... a fiber component ... . Claim 31 also clarifies that the claimed cement component, sand component, silica fume component, gravel component, and fiber component are the only elements of the claimed invention, via the transition phrase "consisting of'. The applicant argues that the cited  reference  does not  teach the  ranges as  claimed. 
The Examiner respectfully submits  that  there  is  no  clear defined range  in the  claims  except the  wording  effective  amount. FR2941451B discloses a composition of fresh concrete, suitable for the production of slabs or inclined walls, comprising cement, sand S, chippings and / or gravel G, and fibers. The composition further contains mineral additions such as limestone fillers, siliceous fillers, fly ash, silica fumes, ground slag, and / or metakaolins([0012and 0032]).The composition has an amount of fibers of between 0.9 and 1.5 kg/m3; a G/S weight ratio of between 0.8 and 1.0([0012]). The quantity of cement is between 250 and 450 kg/m3([0019]). Concrete composition additionally contains mineral additions such as limestone fillers, siliceous fillers, fly ash, silica fumes, ground slags, and/or metakaolins. These mineral additions make it possible in particular to increase the compactness of the concrete ([0032]). The sand or the gravel amount can be in the 770-970 g/m3 and mineral additions can be 70-80 kg/m3 to increase the compactness of the concrete ([0049-0050]). The applicant does  not  provide  any  factual  evidence  to  show  that the prior  art component  content  is  not  an effective  amount.
  The applicant argues that Cayrol initially discloses an embodiment where a quantity of fiber is utilized, but there are no examples where fiber is utilized in combination with a silica fume component. More precisely, there is no embodiment disclosed in Cayrol that describes the precise combination (with nothing else) that includes a cement component, sand component, silica fume component, gravel component, and fiber component (and nothing else) as claimed. Example Composition A and Composition B each include fly ash, and no silica fume.
The  Examiner respectfully  submits  a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). Cayrol discloses that concrete composition additionally contains mineral additions such as limestone fillers, siliceous fillers, fly ash, silica fumes, ground slags, and/or metakaolins. These mineral additions make it possible in particular to increase the compactness of the concrete ([0032]). When the species is clearly named, the selection from a list does not avoid a 102 rejection.  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982). Furthermore, substituting one  known compound( silica fume) for  another (fly ash)  is  known  in the  art.
The applicant argues that Cayrol only mentions silica fume one time, as part of a laundry list of potential additional ingredients. In particular, Cayrol discloses "... may be provided that the concrete composition further contains mineral additions such as calcareous fillers, siliceous fillers, fly ash, silica fume, slags ground, and/or metakaolins. These mineral additions enable to increase compactness of the concrete...".While a species found in the prior art teaches a genus, a genus found in the prior art does not always anticipate a species, unless that species is clearly named in the prior art.13 Cayrol is silent with regard to the species of "...a silica fume component ... and a fiber component..." as claimed. Moreover, Cayrol is silent with regard to the combination of silica fume with cement, sand, fiber, and gravel as the only components to a composition. 
The Examiner respectfully submits  that FR2941451B discloses a composition of fresh concrete, suitable for the production of slabs or inclined walls, comprising cement, sand S, chippings and / or gravel G, and fibers. The composition further contains mineral additions such as limestone fillers, siliceous fillers, fly ash, silica fumes, ground slag, and / or metakaolins ([0012and 0032]). Concrete composition additionally contains mineral additions such as limestone fillers, siliceous fillers, fly ash, silica fumes, ground slags, and/or metakaolins. These mineral additions make it possible in particular to increase the compactness of the concrete ([0032]). When the species is clearly named, the selection from a list does not avoid a 102 rejection.  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982). Furthermore, substituting one  known compound( silica fume) for  another (fly ash)  is  known  in the  art.
The applicant argues that claim 31 recites in relevant part, "...wherein the cement component, sand component, silica fume component, gravel component, and fiber component are mixed in an effective amount, such that when the composition is combined with a water component, and is applied against a hardscape, the composition, once cured, defines a retention structure that abuts to, but is not adhered to the hardscape". This feature and/or capability is completely missing in the cited references. As such, claim 31 is believed to be patentable at least by virtue of this element. 
The Examiner respectfully submits that FR2941451B discloses a composition of fresh concrete, suitable for the production of slabs or inclined walls, comprising cement, sand S, chippings and / or gravel G, and fibers. The composition further contains mineral additions such as limestone fillers, siliceous fillers, fly ash, silica fumes, ground slag, and / or metakaolins([0012and 0032]).The composition has an amount of fibers of between 0.9 and 1.5 kg/m3; a G/S weight ratio of between 0.8 and 1.0([0012]). The quantity of cement is between 250 and 450 kg/m3([0019]).Concrete composition additionally contains mineral additions such as limestone fillers, siliceous fillers, fly ash, silica fumes, ground slags, and/or metakaolins. These mineral additions make it possible in particular to increase the compactness of the concrete ([0032]). The sand or the gravel amount can be in the 770-970 g/m3 and mineral additions can be 70-80 kg/m3 to increase the compactness of the concrete([0049-0050]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Applicant argues that Cayrol is silent with regard to, and fails to teach or suggest a structure where "...when the composition is combined with the water component, is applied against the hardscape, and a top surface of the retention structure is stricken, the retention structure forms a closed pore surface that resists water penetration along the top surface ...". This feature and/or capability is completely missing in the cited references. As such, claim 31 is believed to be patentable at least by virtue of this element. 
The Examiner respectfully submits that  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
The Applicant argues that  Cayrol is silent with regard to, and fails to teach or suggest a structure where "...the silica fume introduces air pockets into the retention structure once cured, such that the air pockets resist damage to the retention structure due to freeze and thaw cycles ... the silica fume makes it relatively easier to strike the surface to form the closed pore surface ...". These features and/or capabilities are completely missing in the cited references. As such, claim 31 is believed to be patentable at least by virtue of these elements. 
The Examiner respectfully submits that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Allowable Subject Matter
Claims 1, 3, 5 - 9, and 32 - 34 are allowed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731